  Case 14-05429         Doc 37     Filed 02/11/19 Entered 02/11/19 07:57:54              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-05429
         Tanasha Hall

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/20/2014.

         2) The plan was confirmed on 05/01/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/28/2018.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $935.00.

         10) Amount of unsecured claims discharged without payment: $52,419.68.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-05429              Doc 37           Filed 02/11/19 Entered 02/11/19 07:57:54                     Desc Main
                                                Document Page 2 of 3



Receipts:

          Total paid by or on behalf of the debtor                      $10,196.46
          Less amount refunded to debtor                                   $319.31

NET RECEIPTS:                                                                                               $9,877.15


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                           $3,979.00
    Court Costs                                                                         $0.00
    Trustee Expenses & Compensation                                                   $422.51
    Other                                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,401.51

Attorney fees paid and disclosed by debtor:                             $21.00


Scheduled Creditors:
Creditor                                                 Claim         Claim            Claim       Principal      Int.
Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
AD ASTRA RECOVERY SERVICE                  Unsecured         314.00           NA              NA            0.00       0.00
AVANTE USA                                 Unsecured         432.00           NA              NA            0.00       0.00
CERASTES LLC                               Unsecured            NA         787.00          785.00          78.50       0.00
CITY OF CHICAGO DEPT OF REVENU             Unsecured      2,000.00       2,473.09        2,473.09        247.31        0.00
Credit Protection Asso (Original Credito   Unsecured         403.00           NA              NA            0.00       0.00
DIRECTV                                    Unsecured         677.00        677.47          677.47          67.75       0.00
ECMC                                       Unsecured            NA       2,632.96        2,632.96        263.30        0.00
ECMC                                       Unsecured            NA         975.69          975.69          97.57       0.00
ENHANCED RECOVERY CO L                     Unsecured         807.00           NA              NA            0.00       0.00
FIFTH THIRD BANK                           Unsecured         258.00        258.93          258.93          25.89       0.00
GALAXY INTERNATL PURCHASING                Unsecured            NA         262.26          262.26          26.23       0.00
GALAXY INTERNATL PURCHASING                Unsecured            NA       1,715.70        1,715.70        171.57        0.00
GALAXY INTERNATL PURCHASING                Unsecured         420.00        440.44          440.44          44.04       0.00
GLHEC & AFF                                Unsecured     30,000.00       9,400.18        9,400.18        940.02        0.00
ILLINOIS BELL TELEPHONE CO                 Unsecured         517.00        517.72          517.72          51.77       0.00
ILLINOIS COLLECTION SVC                    Unsecured         320.00           NA              NA            0.00       0.00
Metacashye                                 Unsecured         698.00           NA              NA            0.00       0.00
MIDLAND FUNDING LLC                        Unsecured      1,681.00       1,680.55        1,680.55        168.06        0.00
MIDWEST TITLE LOANS                        Secured              NA       1,343.57             NA            0.00       0.00
MIDWEST TITLE LOANS                        Unsecured      1,000.00            NA         1,343.57        134.36        0.00
PRA RECEIVABLES MGMT                       Unsecured         921.00        871.02          871.02          87.10       0.00
PREMIER BANK CARD                          Unsecured         457.00        457.18          457.18          45.72       0.00
PYOD LLC                                   Unsecured            NA       1,315.04        1,315.04        131.50        0.00
QUANTUM3 GROUP LLC                         Unsecured            NA         485.02          485.02          48.50       0.00
SALLIE MAE                                 Unsecured            NA       4,185.93        4,185.93        418.59        0.00
SALLIE MAE                                 Unsecured           0.00      4,014.49        4,014.49        401.45        0.00
US DEPT OF ED NAVIENT SOLUTIONS            Unsecured            NA     19,137.95        19,137.95      1,913.80        0.00
VERIZON                                    Unsecured      1,148.00       1,126.13        1,126.13        112.61        0.00
WEBBANK/FINGERHUT                          Unsecured         165.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-05429         Doc 37      Filed 02/11/19 Entered 02/11/19 07:57:54                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $54,756.32          $5,475.64              $0.00


Disbursements:

         Expenses of Administration                             $4,401.51
         Disbursements to Creditors                             $5,475.64

TOTAL DISBURSEMENTS :                                                                        $9,877.15


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
